EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney of Record David L. Klein on September 13, 2021.
	The application has been amended as in attached office action appendix. 

Allowable Subject Matter
	Claims 13, 16, 20, 24, 28, 34, 38, and 44-47 are allowed. 
	The following is an examiner’s statement of reasons for allowance:
The closest prior art of record fails to suggest, disclose or teach, alone or in combination, the limitations of the claim as a whole:
a plurality of digital-to-analog converting circuits, each of said plurality of digital-to-analog converting circuits being coupled to said plurality of driving circuits, wherein each of said digital-to-analog converting circuits receives said plurality of reference driving voltages, and selecting selects one of said reference driving voltages as a data driving voltage according to a pixel data, respectively, and transmitting transmits said data driving voltages voltage directly to said display panel without going through any other driver; and the supply voltages for the operation of such gamma circuits and driving circuits provided as claimed. 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHEEN I JAVED whose telephone number is (571)272-0825.  The examiner can normally be reached on Mon-Fri 9:00 am-5:00 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR AWAD can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAHEEN I JAVED/Examiner, Art Unit 2621   

/AMR A AWAD/Supervisory Patent Examiner, Art Unit 2621